DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 27, 2021 has been entered. 
Claims 2 and 18 have been canceled.
Claims 1, 3-17 and 19-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered and they are persuasive. Therefore, the rejections set forth in the previous Action mailed June 1, 2021 have been withdrawn.

Drawings
The drawings were received on December 3, 2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kim et al. (U.S. Patent Application Publication No. 2010/0296350 A1) discloses: A method comprising: 
performing a plurality of read operations to read data stored at a data block
(Paragraph [0041]: “The first voltage state fS0′ and second voltage state fS1' significantly overlap each other due to expansion(s) of the respective voltage distributions. A local minimum V corresponding to the local minimum point 11. Therefore, to determine the read voltage level DV corresponding to the local minimum point 11, different test read voltages V0 through V10 may be applied to a selected word line during the test read operation and then a number of memory cells programmed to each one of the plurality of test read voltage ranges {circle around (1)} through {circle around (10)}, as defined by each test read voltage V0 through V10 is counted. In this approach a particular voltage range (e.g., {circle around (5)} in FIG. 3) in the plurality of voltage ranges will exhibit a minimum number of counted memory cells. Hence, the test read voltage corresponding to this particular voltage range may be determined to be the optimal read voltage, or the voltage DV identifying the valley portion of the overlapping, adjacent voltage distributions.”
The Examiner finds the performing of different test read voltages V0 through V10 to a selected word line during the test read operation and counting and the number of memory cells programmed to each one of the plurality of test read voltage ranges {circle around (1)} through {circle around (10)} as disclosed in Kim teaches the claimed “performing a plurality of read operations to read data stored at a data block”.); 
determining . . . based on the plurality of read operations, a plurality of parameters reflective of a separation between a pair of programming distributions associated with the data block, wherein the plurality of parameters comprises a parameter indicative of an error rate associated with the separation;
(Paragraph [0041]: “The first voltage state fS0′ and second voltage state fS1' significantly overlap each other due to expansion(s) of the respective voltage distributions. A local minimum point 11 occurring in the valley portion of the overlapping voltage states is shown in region {circle around (5)} of the voltage range. In a method of setting a read voltage according to an V corresponding to the local minimum point 11. Therefore, to determine the read voltage level DV corresponding to the local minimum point 11, different test read voltages V0 through V10 may be applied to a selected word line during the test read operation and then a number of memory cells programmed to each one of the plurality of test read voltage ranges {circle around (1)} through {circle around (10)}, as defined by each test read voltage V0 through V10 is counted. In this approach a particular voltage range (e.g., {circle around (5)} in FIG. 3) in the plurality of voltage ranges will exhibit a minimum number of counted memory cells. Hence, the test read voltage corresponding to this particular voltage range may be determined to be the optimal read voltage, or the voltage DV identifying the valley portion of the overlapping, adjacent voltage distributions.”
Paragraph [0051]: “When the valley algorithm illustrated in FIG. 3 is used, the local minimum point of the voltage distribution is the read voltage DV minimizing an error. When the Agrawal algorithm illustrated in FIG. 4 is used, a voltage at which the probability e1,0 is the same as the probability e0,1 is the read voltage DA. According to the method illustrated in FIG. 2, the read voltage Dopt at which BER(D) is minimum can be determined.”
Paragraph [0052]: “As is seen from FIG. 5, a BER cannot be minimized with the read voltage DV obtained from the valley algorithm or the read voltage DA obtained from the Agrawal algorithm. Accordingly, an optimal read voltage may be calculated by performing offset compensation of the read voltage DV or DA. For instance, when offset compensation of DV obtained from the valley algorithm is performed such that DV is shifted toward the voltage state having the smaller standard deviation (i.e., to the right side in FIG. 5), a read voltage close to Dopt is determined. Similarly, when offset compensation of DA obtained from the Agrawal algorithm is performed such that DA is shifted toward the voltage state having the greater standard deviation (i.e., to the left side in FIG. 5), a read voltage close to Dopt is determined. At this time, when a difference in standard deviation between the voltage states fS0′ and fS1′ 
The Examiner finds determining the read voltage level DV (as illustrated below in Figure 3) from the test read voltage ranges {circle around (1)} through {circle around (10)}, defined by each test read voltage V0 through V10, as disclosed in Kim teaches the claimed “determining . . . based on the plurality of read operations, a plurality of parameters reflective of a separation between a pair of programming distributions associated with the data block”. 
The Examiner notes the read voltage DV, which represents a minimized error rate, can be further calculated by performing an offset compensation of the read voltage DV to achieve an optimal read voltage Dopt at which BER(D) is minimum as illustrated in Figure 5 of Kim. Accordingly, the Examiner finds the read voltage DV representing a minimized error rate and further used to determine a minimum error rate as illustrated in Figure 5 of Kim teaches the claimed “parameter indicative of an error rate associated with the separation”. ); 
receiving a read request to read the data stored at the data block; and 
in response to receiving the read request, performing a read operation to read the data stored at the data block based on the plurality of parameters that are reflective of the separation between the pair of programming distributions associated with the data block
(Paragraph [0041]: “The first voltage state fS0′ and second voltage state fS1' significantly overlap each other due to expansion(s) of the respective voltage distributions. A local minimum point 11 occurring in the valley portion of the overlapping voltage states is shown in region {circle around (5)} of the voltage range. In a method of setting a read voltage according to an embodiment of the inventive concept, a test read operation may be performed to determine a read voltage level DV corresponding to the local minimum point 11. Therefore, to determine the V corresponding to the local minimum point 11, different test read voltages V0 through V10 may be applied to a selected word line during the test read operation and then a number of memory cells programmed to each one of the plurality of test read voltage ranges {circle around (1)} through {circle around (10)}, as defined by each test read voltage V0 through V10 is counted. In this approach a particular voltage range (e.g., {circle around (5)} in FIG. 3) in the plurality of voltage ranges will exhibit a minimum number of counted memory cells. Hence, the test read voltage corresponding to this particular voltage range may be determined to be the optimal read voltage, or the voltage DV identifying the valley portion of the overlapping, adjacent voltage distributions.”
Paragraph [0056]: “FIG. 6 is a schematic block diagram of a memory device 100 capable of performing a read operation using the above-described methods of setting a read voltage according to certain embodiments of the inventive concept. Referring to FIG. 6, the read-voltage adjustment block 140 controls other elements such that equalization programming is performed for memory cells connected to a selected word line, or a test read operation is performed on programmed memory cells. Based on a result of the test read operation, the read-voltage adjustment block 140 determines a read voltage given with a minimum read error as an optimal read voltage.”
Paragraph [0061]: “The read-voltage adjustment block 140 sets an optimal read voltage for memory cells corresponding to a word line or a page unit included in the cell array 110. During a test process, the read-voltage adjustment block 140 controls a command register/control logic 150 to program test data. Through the equalization programming, each memory cell will have one distinct voltage state among a plurality of possible voltage states.”
Paragraph [0062]: “After the equalization programming, the read-voltage adjustment block 140 performs the test read operation to select an optimal read voltage for a selected word line. The read-voltage adjustment block 140 selects an optimal read voltage between two adjacent voltage states for the selected word line through the test read operation. The selected 
The Examiner finds the read-voltage adjustment block 140 selecting and applying an optimal read voltage (with a minimum read error) for each word line or each page of the word line based on a result of the test read operation as disclosed in Kim teaches the claimed “receiving a read request to read the data stored at the data block; and in response to receiving the read request, performing a read operation to read the data stored at the data block based on the plurality of parameters that are reflective of the separation between the pair of programming distributions associated with the data block.”).



    PNG
    media_image1.png
    603
    778
    media_image1.png
    Greyscale

	However, Kim does not explicitly disclose the claimed “processing device” being used in the same embodiment.
	Kim teaches in a separate embodiment the use of the claimed “processing device” as processing unit 322 with memory device 310 as illustrated in Figure 7.
However, the Examiner finds Kim does not teach or suggest the claimed “first parameter indicative of a width of the separation, a second parameter indicative of a floor of an error rate associated with the separation, and a third parameter indicative of a voltage point at the floor of the error rate.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
A system comprising: a memory device (it would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the memory device 310 of Figure 7 of Kim with the memory device 100 of Figure 6 of Kim); and a processing device (processing unit 322), operatively coupled with the memory device, to: receive a read request to read data stored at a data block; receive a first set of parameters reflective of a first separation between a pair of programming voltage distributions associated with the data block; perform a plurality of read operations to read the data stored at the data block based on the first set of parameters that are reflective of the first separation between the pair of programming voltage distributions
(Paragraph [0041]: “The first voltage state fS0′ and second voltage state fS1' significantly overlap each other due to expansion(s) of the respective voltage distributions. A local minimum point 11 occurring in the valley portion of the overlapping voltage states is shown in region {circle around (5)} of the voltage range. In a method of setting a read voltage according to an embodiment of the inventive concept, a test read operation may be performed to determine a read voltage level DV corresponding to the local minimum point 11. Therefore, to determine the read voltage level DV corresponding to the local minimum point 11, different test read voltages V0 through V10 may be applied to a selected word line during the test read operation and then a number of memory cells programmed to each one of the plurality of test read voltage ranges {circle around (1)} through {circle around (10)}, as defined by each test read voltage V0 through V10 is counted. In this approach a particular voltage range (e.g., {circle around (5)} in FIG. 3) in the plurality of voltage ranges will exhibit a minimum number of counted memory cells. Hence, the test read voltage corresponding to this particular voltage range may be determined to be the optimal read voltage, or the voltage DV identifying the valley portion of the overlapping, adjacent voltage distributions.”

Paragraph [0061]: “The read-voltage adjustment block 140 sets an optimal read voltage for memory cells corresponding to a word line or a page unit included in the cell array 110. During a test process, the read-voltage adjustment block 140 controls a command register/control logic 150 to program test data. Through the equalization programming, each memory cell will have one distinct voltage state among a plurality of possible voltage states.”
Paragraph [0062]: “After the equalization programming, the read-voltage adjustment block 140 performs the test read operation to select an optimal read voltage for a selected word line. The read-voltage adjustment block 140 selects an optimal read voltage between two adjacent voltage states for the selected word line through the test read operation. The selected optimal read voltage is provided as information for adjusting a voltage level of a high-voltage generator 160. The read-voltage adjustment block 140 selects an optimal read voltage for each word line or each page of the word line.”
The Examiner finds the read-voltage adjustment block 140 selecting and applying an optimal read voltage (with a minimum read error) for each word line or each page of the word line based on a result of the test read operation as disclosed in Kim teaches the claimed “receive a first set of parameters reflective of a first separation between a pair of programming voltage distributions associated with the data block; perform a plurality of read operations to .
However, the Examiner finds Kim does not teach or suggest the claimed “determine a second set of parameters reflective of a second separation between the pair of programming voltage distributions associated with the memory cell based on the plurality of read operations; determine whether the first set of parameters is outside an expected variance from the second set of parameters; and responsive to determining that the first set of parameters is outside the expected variance from the second set of parameters, copy the data stored in the data block to a second data block.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  
Independent claim 17 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 17 is allowable for the same reasons as set forth above in claim 1.
	Claims 3-8, 10-16 and 19-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112